DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yalla (U.S. Publication No. 2015/0188306 A1).


With respect to claim 1, Yalla discloses a method comprising:
measuring a current or voltage signal associated with a multi-phase capacitor bank (a capacitor bank controller 3 is used to control the capacitor bank; para 0023, lines 1-7);
determining a compensated unbalance signal for the capacitor bank based at least in part on the current or voltage signal (para 0027, lines 1-4; a small unbalance current is flow the neutral);
determining a first phase angle of the compensated unbalance signal (para 0021, lines 1-2; para 0029, lines 1-13);
determining a second phase angle of a positive-sequence signal of the capacitor bank (para 0030, lines 1-4); and
comparing the first phase angle and the second phase angle to identify a first faulted capacitor in a first phase of the capacitor bank and a second faulted capacitor in a second phase of the capacitor bank (claim 1, lines 1-9).

With respect to claim 2, Yalla discloses the method of claim 1, wherein the compensated unbalance signal takes to account an inherent voltage or current unbalance in the capacitor bank (para 0019, lines 1-4).

With respect to claim 3, Yalla discloses the method of clam 1, comprising generate an alert signal based at least in part on the first phase of the first faulted capacitor and the second phase of the second faulted capacitor (para 0019, lines 1-3).

With respect to claim 4, Yalla discloses the method of claim 1, wherein the capacitor bank comprises more than one section (para 0023, lines 1-13).

With respect to claim 5, Yalla discloses the method of claim 1, wherein the second phase angle is a fixed phase angle for the capacitor bank (claim 1, lines 10-13).

With respect to claim 6, Yalla discloses the method of claim 1, wherein the second phase angle is determined from the current or voltage signal (claim 1, lines 1-13). 

With respect to claim 7, Yalla discloses the method of claim 1, wherein the capacitor bank is fused (para 0023, lines 1-15).

With respect to claim 8, Yalla discloses the method of claim 7, wherein the positive-sequence signal compensates for the capacitor bank being fused (para 0023, lines 1-15). 

With respect to claim 9, Yalla discloses the method of claim 1, wherein the capacitor bank is fuseless or unfused (para 0004, lines 1-5). 

With respect to claim 10, Yalla discloses a non-transitory computer readable medium storing instructions that, when executed by a processor of a protective device of a multi-phase electric power delivery system, cause the processor to:
calculate a positive-sequence current using current signals obtained from a capacitor bank (a capacitor bank controller 3 is used to control the capacitor bank; para 0023, lines 1-7);
calculate an unbalance current using a neutral current and one or more bus currents obtained from the capacitor bank (para 0027, lines 1-4; a small unbalance current is flow the neutral);
calculate an unbalance current phase angle as an angle between a phase angle of the unbalance current and a phase angle of the positive-sequence current (para 0019, lines 1-4); and
determine a location of at least a first fault and a second fault in the capacitor bank based at least in part on the unbalance current phase angle (para 0042, lines 1-18), wherein the location of the first fault and the second fault includes a phase and a section of the capacitor bank (para 0042, lines 1-18).


With respect to claim 11, Yalla discloses the computer readable medium of claim 10, wherein the location of the first fault and the location of the second fault is determined by comparing the unbalance current phase angle to a plurality of fault identification ranges (claim 1, lines 1-9).

With respect to claim 12, Yalla discloses the computer readable medium of claim 11, wherein each fault identification range of the plurality of fault identification ranges is associated with a phase of the capacitor bank and a section of the capacitor bank (para 0042, lines 1-18). 

With respect to claim 13, Yalla discloses the computer readable medium of claim 12, wherein the first fault and the second fault are located in different phases of the capacitor bank and different sections of the capacitor bank (para 0043, lines 1-13), wherein the locations of the first fault and the second fault are associated with a fault identification range of the plurality of fault identification ranges in which the unbalance current phase angle falls (para 0042, lines 1-8). 

With respect to claim 14, Yalla discloses the computer readable medium of claim 12, wherein the bus currents comprise a current for each phase of the multi-phase electric power delivery system measured between a bus corresponding to each phase and ground (para 0002, lines 1-3).

With respect to claim 15, Yalla discloses the computer readable medium of claim 12, wherein the location of the first fault is in a first phase of the capacitor bank and the location of the second fault is in a second phase of the capacitor bank (para 0008, lines 1-4), and wherein the first phase and the second phase are different (para 0043, lines 1-18).


With respect to claim 16, Yalla discloses the computer readable medium of claim 12, wherein the location of the first fault is in a first section of the capacitor bank and the location of the second fault is a second section of the capacitor bank (para 0008, lines 1-4), and wherein the first section and the second section are different (para 0043, lines 1-18). 

With respect to claim 17, Yalla discloses a system, comprising: a capacitor bank comprising a plurality of capacitors (a capacitor bank controller 3 is used to control the capacitor bank; para 0023, lines 1-7); a busbar ; a protective device coupled to the capacitor bank and the busbar (para 0002, lines 1-3), the protective device configured to: calculate a positive-sequence voltage using voltage signals obtained from the capacitor bank (para 0042, lines 1-15); calculate an unbalance voltage using voltage signals obtained from a neutral point of the capacitor bank and a zero-sequence voltage measured at the busbar (para 0025, lines 1-9); determine an unbalance voltage phase angle using a phase angle of the unbalance voltage and a phase angle of the positive-sequence voltage (para 0021, lines 1-2; para 0029, lines 1-13); and determine a location of at least a first fault and a second fault in the capacitor bank based at least in part on the unbalance voltage phase angle (para 0042, lines 1-18), wherein the location of the first fault includes a first phase and the location of the second fault includes a second phase different than the first phase (para 0043, lines 1-13).

With respect to claim 18, Yalla discloses the system of claim 17, wherein the locations of the first fault and the second fault are determined by comparing the unbalance voltage phase angle to a plurality of fault identification ranges (claim 1, lines 1-9). 

With respect to claim 19, Yalla discloses the system of claim 18, wherein each fault identification range of the plurality of fault identification ranges is associated with a phase of the capacitor bank (para 0013, lines 1-8).

With respect to claim 20, Yalla discloses the system of claim 17, wherein the unbalance voltage phase angle is a difference between the phase angle of the unbalance voltage and the phase angle of the positive-sequence voltage (claim 1, lines 1-9). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866